UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D/A AMENDMENT No.2 To ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from May 15, 2007 to November 15, 2007 Commission File Number of issuing entity: 333-101155-30 MS Structured SATURNS Series 2006-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-101155 MS Structured Asset Corp. (Exact name of depositor as specified in its charter) MS Structured Asset Corp. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-6838719 (I.R.S.
